Citation Nr: 1014040	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 
1974 in the United States Air Force, and from December 1975 
to November 1981 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In April 2009, The Board reopened the Veteran's claim and 
remanded the matter for additional development.  The case has 
now been returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that this matter must be remanded.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a skin disorder.  
The service treatment records show that he was treated in 
service for skin complaints.  In January 1974, he was seen 
for inguinal lymphogramilona.  In March 1974, he was treated 
for pseudofolliculits.  In October 1980, he was treated for 
sores all over his body.  In June 1981, he was seen for 
contact dermatitis.  At separation in November 1981, 
seborrhea was noted.  

After service, a September 1993 VA examination report 
reflects that the Veteran had questionable seborrhea which 
might actually represent contact dermatitis, dishydrotic 
eczema, now quiescent, keratosis pilaris and solar or heat 
induced uticaria.  In addition, several VA treatment records 
have documented findings of dermatitis over the years.  (See, 
e.g., August 1995 VA dermatology clinic record; December 2000 
outpatient treatment record; August 2003 progress note; 
December 2003 clinic note; May 2004 clinic note; March 2005 
exam finding chronic dermatitis; December 2007 treatment note 
diagnosing dermatitis ).  In addition, other skin rashes and 
conditions have been diagnosed, including tinea cruris.  The 
Veteran has currently been diagnosed with dermatitis and with 
a rash of the groin.

In order to determine whether the Veteran has a skin 
disability that had its onset in service or is related to 
service, the Board, in April 2009, remanded this matter.  The 
RO was asked to schedule the Veteran for a VA examination to 
determine the nature and etiology of any current chronic skin 
disorder.  After examination of the Veteran and review of the 
record, the examiner was requested to provide an opinion, 
with complete rationale, as to whether it is at least as 
likely as not (50 percent probability or higher) that any 
current skin disorder is causally related to the Veteran's 
military service.  

The Veteran was afforded a VA examination in connection with 
his claim in July 2009.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination and report.  The Veteran reported that he had 
significant skin problems after coming back from service in 
Southeast Asia.  He indicated that he did not have skin 
problems prior to service.  The Veteran was noted to have 
eczematous rash on his arms from dorsum of his hand to his 
shoulders.  The examiner also noted that, by history, the 
Veteran would get fungal infections in the groin region.  The 
Veteran was diagnosed with tinea cruris by history and 
eczema. When answering the question of whether the current 
skin condition was caused by time in the service, the 
examiner stated that it was "less likely as not (less than 
50/50 probability)."  The examiner explained that the 
"Veteran has a chronic skin condition which is atopic.  It 
is possible that exposure to something during his time in 
service caused him to become sensitized.  More likely this 
skin condition is unrelated to anything in the service and 
would have been a problem for him regardless."

The Board notes that the wording of the July 2009 VA 
examiner's opinion is unclear.  More specifically, while the 
examiner stated that it was possible that exposure to 
something in service may have sensitized the Veteran's atopic 
dermatitis, he concluded that it was more likely that his 
skin disorder was unrelated to anything in the service, 
without providing a rationale for this conclusion.  Merely 
stating that it would have been a problem for the Veteran 
regardless does not explain why it would not be related to 
service.  In fact, this statement reflects possible confusion 
on the part of the examiner because even if the disorder 
would likely have developed anyway, if it had its onset in 
service, the Veteran would be entitled to service connection.  
Consequently, the Board finds that further development is 
necessary to carry out the remand order of April 2009.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, the Board notes that establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see also 
38 C.F.R. § 3.303(a).  

Under § 3.303(b), a method of establishing the second and/or 
third Caluza element is through a demonstration of continuity 
of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In this case, the Veteran was noted to have various skin 
disabilities, include dermatitis, in service.  He has also 
had ongoing diagnoses of dermatitis dating from the early 
1990s.  If it is determined that the Veteran's current skin 
disability is the same condition that was first noted in 
service, and that there is evidence of post service 
continuity of the same symptomatology, service connection may 
be warranted for such disability, even if it would have 
developed anyway had the Veteran never entered the service.  

Based on the foregoing, the Board concludes that this matter 
must be remanded so that the RO can make arrangements to 
provide the Veteran with an appropriate examination by a new 
examiner in order to determine whether it is at least as 
likely as not that any current skin disorder had its onset 
during service and whether the medical evidence supports a 
finding of postservice continuity of the same symptomatology.  
Such further examination is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
appropriate examination by a new 
examiner to determine whether the 
Veteran's current skin disability had 
its onset in service, and whether the 
medical evidence supports a finding of 
post service continuity of the same 
symptomatology. 

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have a current 
skin disorder?  If so, state the 
diagnosis or diagnoses.

(b)  If the examiner finds that the 
Veteran has a skin disorder, did such 
disorder have its onset during active 
duty?  In this regard, the examiner is 
asked to state if the disorder was noted 
in service, and if so when.  The examiner 
is also asked to identify evidence, if 
any, of post service continuity of the 
same symptomatology.  Finally, the 
examiner is again asked to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current skin disorder is causally 
related to the Veteran's military 
service, including any skin disorder 
noted during service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

2.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the 
examiner if all questions posed are not 
answered.  

3.  The RO should then review the claim 
in light of all the evidence of record.  
If any determination remains adverse, 
the Veteran must be furnished with a 
Supplemental Statement of the Case and 
be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


